DILLON, Circuit Judge.
We are prepared to dispose of the questions raised on the objections to the reception of certain evidence this morning. Mr. Everest, the witness on the stand, gives testimony tending to show that a $500 bill — we will not say that it shows it was actually in the envelope, but evidence tending to show that a $500 bill was placed in an envelope, that the envelope was sealed, and that he deposited it, postage prepaid, in one of the United States post-office mail-boxes, and thereupon the question is put by the counsel for the government: “Did you observe the address or direction of the letter which you say you deposited in the letter-box?” And. to that, objection is made by the counsel for the defendant.
The objection rests, as we understand, upon three grounds. One is. that the evidence is inadmissible because it does not tend to show the fact, or establish the fact, that the letter was ever actually received. . The second is. that, even if it is evidence tending to show that, still, in the circumstances of the •case, as it actually stands, being all the evidence so. far during the progress of the trial that has been introduced for the purpose of inculpating the defendant, it has no probative force. The third objection, as we understand it, is. that the original of the envelope ought to be produced; and the witness cannot be allowed to testify how it was addressed.
We have looked at the authorities as fully as the limited time at our disposal since the recess would allow. Upon the subject of the admissibility of letters, by one person addressed to another, by name, at his known post-office address, prepaid, and actually deposited in the post-office, we concur, both of us, in the conclusion, adopting the language of Chief Justice Bigelow, in Com. v. Jeffries, 7 Allen, 563, that this “is evidence tending to show that such letters reached their destination, and were received by the persons to whom they were addressed.” This is not a conclusive presumption; and it does not even create a legal presumption that such letters were actually received; it is evidence tending, if credited by the jury, to show the receipt of such letters. “A fact,” says Agnew, J. (Tanner v. Hughes, 53 Pa. St. 290), “in connection with other circumstances, to be referred to the jury,” under appropriate-instructions, as its value will depend upon all the circumstances of the particular case. It is objected, also, that the evidence, even if admissible, as tending to prove the receipt of the money, should be rejected as immaterial or irrelevant, as having no probative force. If it was admitted here by the counsel for the government, that this was all the evidence which they expected to produce for the purpose of connecting the defendant with the alleged conspiracy, its inconclusive character standing alone, in a case where the defendant’s mouth is sealed, would doubtless be such as that the court would be bound to say to the jury that it could not be safely made the basis of a conclusion inculpating the defendant.
It may not have been actually received; the writer may not have been known; his purpose may not have been known, or the person who received it may not have known why it was sent, or may not have invited it. or have known that it was in any way connected with the guilty purpose ascribed to it by the prosecution, or any illegal purpose or plan; and, as men act differently under the same circumstances, it is for the jury, under proper instructions from the court, to look at the letter, if it was sent and received, in connection with all the other circumstances in evidence.
In relation to the third point, no authorities have been adduced to show that it would be necessary to produce the actual envelope before a witness could testify as to how it was superscribed. It strikes us that the rule does not extend so far. For these purposes, and these purposes only, and with these qualifications, we think the testimony is admissible. Evidence admitted.
Upon the announcement of the foregoing opinion, the witness took the stand and testified as follows:
“Colonel Dyer (to the witness). You stated, Mr. Everest, that Colonel Joyce, on the occasion referred to by you. handed to you two sealed envelopes, containing two $500 bills? Mr. Storrs. I object to the question; I object to the statement of the question by the counsel. DILLON, Circuit Judge. Let the wit*911ness restate what he said in that regard. Colonel Dyer. Bestate, then, if you please, to the jury, what you said in regard to the two envelopes after you received them from Joyce. A. When Colonel Joyce handed me those two envelopes, he directed me to put them in the letter-box opposite the office, which I did. Q. Where was Joyce at the time you deposited the letters in the letter-box? A. He was watching me from the window. Q. At the time you deposited the letters, did you observe him at that time? A. I saluted him, and he saluted me. Q. You put the letters in? A. I was facing him when I put them in. Q. After the letters came into your hands, and before they were deposited in the box by you. did you examine and see the name and direction on the envelopes? A. Yes, sir. Q. Will you state to the jury how the letters were directed, and to whom they were directed? A. There was one of tnem directed to W. O. Avery, Washington, D. C., and one to General O. E. Babcock, Washington, D. C. Q. Anything else on the envelopes? A. There was a post-mark, and each one of them had ‘Personal’ on the left-hand corner. Q. State whether there was any written or printed matter on the envelopes other than you have given. A. None at all. Q. What kind of envelopes were they, Mr. Everest? A. Just ordinary envelopes. Q. You state that the envelopes were post-marked. What do you mean? A. They had postage-stamps upon them.”
Telegraphic dispatches. Subsequently the court admitted telegrams in evidence, addressed to the defendant by name, care of the executive mansion, Washington, D. C., on proof that they were received by the telegraph company in Washington, and delivered to the door-keepers at the executive mansion, it being shown that the defendant had an of-tice therein as the private secretary of the president, and that the usage of the doorkeepers was to deliver such messages to the persons to whom they were addressed, or place them on their desks. Vnder such circumstances. telegrams were admitted, without direct proof of their actual delivery to, or actual receipt by, the defendant.
The following is the opinion of the court overruling the objections of the defendant to the introduction of dispatches purporting to be to and from the defendant, and to and from McDonald and Joyce: